

Exhibit 10.13
[exhibit1013employment_image1.gif]
May 10, 2012


Mr. Gavin Hattersley
316 West Trillium Road
Mequon, Wisconsin 53092


Dear Gavin,


It is with great pleasure that I offer you the position of Chief Financial
Officer, Molson Coors Brewing Company, reporting to me as soon as practicable.


Base Compensation: Your monthly base compensation will be $46,366, which
represents an annualized amount of $556,400.


Annual Molson Coors Incentive Plan (MCIP): You are eligible to participate in
the annual Molson Coors Incentive Plan (MCIP) subject to the plan rules. MCIP
rewards employees for the achievement of Corporate and Individual Results
Objectives on a fiscal year basis (i.e. January 1 to December 31). Your
participation in the plan will commence on your first day of employment. The
bonus target for your position is currently 75% of your eligible earnings. The
incentive plan is reviewed on an annual basis and details of the plan are
subject to change to align with and support ongoing business needs. Key
highlights and specific terms of this program are located in the program
brochure.


Long-Term Incentive: You are eligible to participate in the Molson Coors
Long-Term Incentive (LTI) Plan according to your grade level in the Company. The
current annual LTI target for your role is $1 million. The annual target LTI
value is reviewed on an annual basis and set by the Board of Directors. The
annual grant of LTI is based on the manager's assessment of individual
performance to determine the participation and level of grant within a
determined range.


You will receive two special long-term incentive awards,to be granted on the
first trading day of the month following the effective date of this role, as
follows:
•
A grant valued at $250,000, consisting of one-half Molson Coors restricted stock
units and one-half Molson Coors stock options (based on the grant date
Black-Scholes value), vesting in two equal annual installments on the first and
second anniversaries of the grant date; and

•
A grant valued at $500,000, consisting of one-half Molson Coors restricted stock
units and one-half Molson Coors stock options (based on the grant date
Black-Scholes value), where the RSUs vest in full on the third anniversary of
the grant date, and the stock options vest in three equal annual installments on
the first, second and third anniversaries of the grant date.

 
Executive compensation is reviewed annually and adjustments can be made to
targets and ranges for base pay, short-term incentive or long term incentive
components of the total compensation package.  Additionally, the types of
vehicles used by Molson Coors to fulfill the annual target compensation of the
LTI component of pay are typically reviewed annually and may be modified.  


Benefits: You will be eligible to participate in the Molson Coors Benefit plan,
details of which will be shared with you upon your commencement of employment.
The benefit plan includes comprehensive coverage in Medical, Dental, Short and
Long Term Disability, Group Life Insurance and Accident Insurance effective on
your date of hire.  You will also be immediately eligible to participate in the
401(k) plan upon your date of hire.


Vacation: You will be eligible to receive 200 hours of paid vacation per
calendar year, which will be prorated for



--------------------------------------------------------------------------------



your year of hire.


Transportation Benefit: Molson Coors is currently offering a free RTD EcoPass
for your public transportation needs and pre-tax parking funds to help off-set
some of the transportation costs you may incur. Your position entitles you to
$100. You will receive enrollment instructions in your new packet.


Executive Financial Planning: You are eligible for a maximum reimbursement of
$10,000 per year to cover financial and tax planning. This amount is paid to you
in equal monthly installments.


Executive Life Insurance: You will be provided with life insurance for four
times your base pay (details of the benefit are attached). This is in addition
to the two times life insurance that you may elect under our annually enrollment
as part of our employee benefits program.


Relocation: The Company will cover your relocation costs pursuant to the
Company’s US relocation policy, including a guaranteed buyout offer on your
Chicago-area home.


Details will be forthcoming from our Relocation Consultant. Upon your acceptance
of this offer, a Relocation Consultant will be assigned to assist you in finding
your permanent and temporary living accommodations. In order to receive the full
benefits of the relocation policy, do not make contact with a real estate agent
in either the old or new location before speaking with your Relocation
Consultant (do not execute a listing agreement or a home purchase contract).


Your service at MillerCoors and its predecessors will be treated as Molson Coors
service for purpose of Company programs that take into account seniority or
years of service.


Your acceptance of this offer serves as acknowledgement that the Company has
paid or will pay certain expenses resulting from your relocation. In exchange
for the payment of such expenses, you agree that, if you voluntarily terminate
your employment with the Company within 24 months after your hire date, you will
repay the Company for any relocation expenses it advanced or paid on your
behalf.


In the event it is necessary to reclaim any relocation benefit payments, you
understand that you have authorized the Company to set off the amount(s) you owe
against any compensation or other sums the Company owes you. If such deductions
are not sufficient to cover the full amount of the sign-on bonus or relocation
benefit payments, you promise to pay to the company the remaining balance within
10 working days of your departure from Molson Coors Brewing Company.


Your appointment, which has been approved by our Board of Directors, is
contingent upon closing of the StarBev transaction. The terms of your
appointment as set forth in this letter are subject to approval by the
Compensation and Human Resources Committee. As is customary, the offer also is
contingent upon the successful completion of a pre-employment drug screen and an
acceptable background verification report. In addition, should you accept this
offer; you will be required, on or about your commencement date, to sign a
Company non-compete and confidentiality agreement. You will also be required to
complete the Molson Coors Brewing Company Code of Business Ethics and Conduct
Program and a Form I-9 verifying your identity and employment eligibility.


We hope for a mutually rewarding relationship. You should know, however, that
your employment is “at will”. That means you may terminate your employment at
any time, with or without cause or notice, and we reserve the same right. This
“at-will” relationship may not be modified except in writing signed by the
Global Chief People Officer of Molson Coors Brewing Company. Finally, Molson
Coors Brewing Company reserves the right to modify its policies and the terms of
your employment as it deems appropriate.


We look forward to your joining Molson Coors Brewing Company.

Sincerely,

/s/ Peter Swinburn    
Peter Swinburn
Chief Executive Officer


cc: Sam Walker


Please acknowledge your acceptance of this offer by signing below and returning
this letter along with the



--------------------------------------------------------------------------------



completed new hire forms in the enclosed envelope by May 15, 2012.


Offer Accepted: /s/ Gavin Hattersley    
Gavin Hattersley


Date: May 10, 2012

